Rosenberger, J. P., and Smith, J.,
dissent in a memorandum by Smith, J., as follows: This action was fatally flawed when the trial court improperly shifted the burden of proof and *456forced the defendant to put its case on first. I therefore, dissent from the decision to affirm.
This is an action for goods sold and delivered. The allegations of the unverified complaint included the following:
"4. That, heretofore and between August 1, 1987 and February 28, 1989, plaintiff’s assignor, sold and delivered to defendant and defendant accepted and retained certain goods, wares and merchandise at the agreed price and reasonable value of $525,911.00.
"5. That, no part of said sum has been paid nor credited to defendant except the sum of $274,324.50 leaving a balance due and owing of $251,586.50 with interest from February 28, 1989.
"6. That, defendant owes plaintiff $251,586.50 with interest from February 28, 1989.
"7. That no part of said sum has been paid although due and duly demanded.”
The answer of the defendant admitted paragraph 4 but denied paragraphs 5-7 of the complaint. Specifically, the answer read as follows:
"Defendant, Supermarkets General Corporation, by way of Answer to the Complaint hereby says:
"1. The Defendant admits the allegations of Paragraphs 1 through 4 of the Complaint;
"2. The Defendant denies the allegations of Paragraphs 5 through 7 of the Complaint”.
In addition, the defendant raised an affirmative defense that certain credits were due. The answer read:
"as and for the first separate affirmative complete and/or partial defense, the defendant alleges:
"3. The Defendant is entitled to credits from and heretofore has made payments to the Plaintiff and, insofar as such credits and payment may not have constituted full payment in satisfaction of Plaintiff’s claims, the Defendant is entitled to have the amount of such credits and payments deducted from any final judgment rendered in the Plaintiff’s favor.”
Despite the fact that paragraphs 5-7 of the complaint were denied by defendant, plaintiff was not required by the trial court to prove its allegations. Instead, over the defendant’s objection, defendant was required to put in its case first and to prove its entitlement to certain credits. The fact that the defendant admitted that it had received certain goods at an agreed price and with a reasonable value (paragraph 4 of the *457complaint) was not an admission as to the sums plaintiff claims were paid or to the credits allegedly given by plaintiff (paragraphs 5-7 of the complaint).
When the court charged the jury, it did not indicate that the plaintiff had to prove its allegations of what payments were made or credits given. Instead, it stated that defendant had to prove two types of credits, a cash discount and a discount for volume.
Defendant here should have been required to prove its entitlement to credits only after plaintiff had proved the allegations of the complaint (PJI 1:23, including n 2, 1:60; UCC 1-201 [8]).